COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-07-278-CR
 
JOHN MICHAEL MCBRIDE                                                     APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
                      FROM COUNTY
COURT OF YOUNG COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
----------
We
have considered appellant=s AMotion
To Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure.  Tex. R. App. P. 42.2(a).  No
decision of this court having been delivered before we received this motion, we
grant the motion and dismiss the appeal.  See  Tex. R.
App. P. 42.2(a), 43.2(f).                                                                                                                     PER
CURIAM
 
PANEL
D:   CAYCE, C.J.; LIVINGSTON, and
DAUPHINOT, JJ.
 
DO
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED:
February 28, 2008




[1]See Tex. R. App. P. 47.4.